Citation Nr: 1419804	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  04-28 381A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for multiple myeloma, to include as due to herbicide exposure.

2.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.

3.  Entitlement to service connection for malignant melanoma, to include as due to herbicide exposure.

4.  Entitlement to service connection for lung cancer, to include as due to herbicide exposure.

5.  Entitlement to service connection for a colon disability, to include as due to herbicide exposure.

6.  Entitlement to service connection for adrenal disease, to include as due to herbicide exposure.

7.  Entitlement to service connection for tinnitus, to include as secondary to service-connected bilateral hearing loss.

8.  Entitlement to service connection for vertigo, to include as secondary to service-connected bilateral hearing loss.

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in November 2008 and August 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In December 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans' Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file.

In December 2013 and January 2014, the Veteran submitted additional evidence in support of the Veteran's claims with a waiver of RO review in accordance with 38 C.F.R. § 20.1304 (2013).

The Veteran submitted additional medical evidence consisting of private hearing evaluation reports dated in December 2013 and January 2014 wherein it is indicated that he wishes to seek an increased rating for his service-connected bilateral hearing loss.  As such, a claim for entitlement to a compensable initial rating for bilateral hearing loss is raised but such claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ) and the Board does not have jurisdiction over it.  Therefore, it is referred to the RO for appropriate action.

The Veteran filed a claim for entitlement to service connection for colon cancer and the RO has adjudicated the issue as such.  However, the medical evidence of record does not show a diagnosis of colon cancer; rather, it shows that the Veteran has been treated for colon polyps.  As such, the Board recharacterized the issue as shown on the title page of this decision.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that in determining the scope of a claim, the Board must consider the Veteran's description of the claim; symptoms described; and the information submitted or developed in support of the claim).

The issues of entitlement to service connection for vertigo and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  At the December 2013 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw the issue of entitlement to service connection for multiple myeloma.

2.  The Veteran was exposed to the herbicides while stationed at Eglin Air Force Base (AFB) in Florida during active duty service.

3.  The evidence of record shows a current diagnosis of diabetes mellitus, type II.

4.  The evidence of record does not show a current diagnosis of malignant melanoma.

5.  The evidence of record does not show a current diagnosis of lung cancer.

6.  The evidence of record does not relate the Veteran's colon disability, diagnosed as hyperplastic colon polyps, to his military service.

7.  The evidence of record does not relate the Veteran's adrenal disease, diagnosed as primary aldosteronism, to his military service.

8.  The evidence of record is in equipoise as to whether the Veteran's tinnitus is related to active service.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the issue of entitlement to a service connection for multiple myeloma have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  The criteria for entitlement to service connection for diabetes mellitus, type II, have been met.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(e) (2013).

3.  The criteria for entitlement to service connection for malignant melanoma have not been met.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(e) (2013).

4.  The criteria for entitlement to service connection for lung cancer have not been met.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(e) (2013).

5.  The criteria for entitlement to service connection for a colon disability have not been met.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(e) (2013).

6.  The criteria for entitlement to service connection for adrenal disease have not been met.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(e) (2013).

7.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Given the favorable disposition of the action herein, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA with regard to the claims of service connection for diabetes mellitus and tinnitus.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

A VA letter issued in July 2009 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

In addition, the duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records, his identified and available VA and private medical treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that a VA examination is not required in the claims for malignant melanoma or lung cancer as the evidence does not establish current disabilities.  With respect to the claims for colon and adrenal disability, the competent and credible evidence does establish that an event, injury or disease occurred in service, relative to the issues at hand.  Moreover, the competent evidence of record does not suggest a link between the Veteran's current colon or adrenal disability and his military service.  There is also no evidence of continuity of symptomatology, and the first evidence of these disabilities was nearly 30 years after military discharge.  Further, the Veteran does not contend any symptoms or that he received treatments for his colon or adrenal disability earlier than documented in the record.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  In addition, there is no medical evidence or other competent evidence relating the Veteran's current colon or adrenal disability to his military service.  Thus, a VA medical examination addressing the etiology of these conditions is not required.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Recently, the Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted under this statute.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.

Here, there is no medically competent evidence or credible lay evidence that any colon or adrenal condition shown in service and no competent evidence of a link to service.  While the Veteran has stated that he believes his colon and adrenal disability is linked to his herbicide exposure in service, the only evidence that it is related to his military service is the unsupported lay assertion of a connection inherent in any service connection claim.  Since there is no competent and credible evidence of a colon or adrenal condition in service and no competent suggestion of a link to service, referral for a VA medical examination is not warranted.

Withdrawal

The Veteran perfected an appeal as to the issue of entitlement to service connection for multiple myeloma in his June 2013 substantive appeal.

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the claimant or the claimant's authorized representative.  38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b)(1).

At his December 2013 Board hearing, prior to the promulgation of a decision in this case, the Veteran expressly requested withdrawal of the issue of entitlement to service connection for multiple myeloma.  This statement was made on the record, thus satisfying the pertinent criteria.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to this issue.  As the Board consequently does not have jurisdiction to review the appeal with respect to that issue, it is dismissed.

Claims on Appeal

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The following diseases are deemed associated with herbicide agent exposure, under VA law: AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, diabetes mellitus (Type II), Hodgkin's disease, ischemic heart disease, hairy cell leukemia and other chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson' disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e); see Final Rule, 78 Fed. Reg. 54,763-65 (September 6, 2013).

If herbicide exposure is found by some other means, besides serving in Vietnam, the presumptions of this regulation regarding certain disabilities being caused by the herbicide agent (as defined by 38 C.F.R. § 3.307(a)(6)(2013)) still apply. 

Here, the Veteran does not allege, nor does the evidence show that he had type II diabetes mellitus, malignant melanoma, lung cancer, or any colon disability or adrenal disease in service.  Rather, he claims that these disabilities are the result of his exposure to herbicides during his service.  Therefore, for establishing a presumptive disability this case comes down to whether he was exposed to herbicides as listed in § 3.307(a)(6).  Additionally, despite the foregoing presumptive provisions, a claimant is not precluded from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The Veteran's service personnel records show that he was stationed at Eglin AFB from February 1970 to December 1970 as a Fire Protection Specialist with the 834th Civil Engineering Squadron (TAC).

In June 2009, the Veteran filed claims for type II diabetes mellitus, colon cancer, melanoma, lung cancer and adrenal disease as a result of exposure to herbicide while working on the flight line as a fireman where C-123s took off, at the Eglin Air Force Base in Florida.  At the December 2013 Board hearing, the Veteran testified that he worked as a fireman on a runway and watched aircrafts take off and land safely without hazard.  Several times, he saw defoliants being sprayed from air planes over the next few miles.

In April 2013, the Joint Services Records Research Center (JSRRC) stated that during the period of 1962 through 1970, a two-mile square area of Eglin AFB was used to test Agent Orange and in support of the test and evaluation program, the U.S. Air Force established a herbicide storage and aircraft loading site at Hardstand 7, an asphalt and concrete aircraft parking area on the main Eglin AFB Airdrome.  However, they could not verify that the Veteran was exposed to Agent Orange while stationed at Eglin AFB or that he was in the specific vicinity of the study or storage area.

Research articles submitted by the Veteran show that defoliants Agents Oranges, Purple, and White were sprayed at Eglin on a test area on the base called "TA C-52A," but the spray area was not the only place at Eglin affected by the herbicides.  There were storage, disposal and loading sites, including Hardstand 7, which was a disposal site located on the west side of the north-south runway and also a 40 meter circular concrete and asphalt aircraft parking and loading area.  It included a 15 foot-deep pit near the center of the concrete pad where herbicide drums were stored and transferred to aircraft.

The Veteran advances that he was exposed to herbicides while performing his military duties at Eglin AFB between February and December 1970 and subsequently developed malignant melanoma, lung cancer, colon disease, adrenal disease and type II diabetes mellitus as the result of such exposure.  VA has confirmed that herbicidal agents were employed at Eglin AFB over a two mile square area during the period when the Veteran was stationed at the military facility.

The Board finds that the Veteran's testimony as to his in-service herbicide exposure to be consistent with his MOS and credible.  His statements regarding what he personally experienced in service are highly consistent with his MOS in that in the course of his duties as a fire protection specialist one would expect such a servicemen to be out on the flight line to ensure fire safety of the aircrafts which were being stored in structures throughout Eglin.  According to the Veteran's testimony that he saw aircrafts spraying defoliants approximately in the next few miles from the runway, he would have been working in close proximity to the test site where herbicides were being applied.

Diabetes Mellitus, Type II

The medical evidence of record shows a current diagnosis of diabetes mellitus, type II, as evidenced by a February 2013 VA treatment report, most recently.  As VA has acknowledged that an etiological relationship exists between herbicide exposure and the onset of type II diabetes mellitus, the Board concludes that service connection is warranted for diabetes mellitus, type II, in light of exposure to herbicides during military service.

Malignant Melanoma, Lung Cancer

VA treatment records of record (dated from August 1989 to February 2013) reflect that the Veteran was diagnosed with malignant melanoma in March 1988, which was removed from his scalp in September 1989.  The metastatic melanoma recurred in November 1990 and April 1991 on the posterior neck, for which he underwent further resection and wide local excision procedures.  Metastatis was also found in both lung fields on chest X-ray in June 1991, which required the Veteran to undergo chemotherapy and radiation therapy.  X-ray of the chest in April 1992 revealed clear chest, with interval disappearance of known metastatic lesions secondary to interval chemotherapy.  A November 1992 VA melanoma follow-up visit report noted that there were no signs of recurrent, intransient or metastatic disease.  VA dermatology reports, dated in February and July 1995, August 1996, October 2004, December 2004, and December 2005, found no evident clinical recurrent disease or suspicious lesion.  In March 2007, computerized tomography (CT) scan of the Veteran's abdomen showed that lungs bases were grossly clear.  In a May 2008 VA respiratory consultation report, the Veteran denied lung cancer.  He also reported that he was told he had metastatis of melanoma to both lungs but when he returned to the US, "they were gone."  A June 2008 addendum stated that there was no lung disease at that time.  Subsequent VA treatment records show no active melanoma or lung cancer.

In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, No. 11-3272 (Vet. App. May 9, 2013) (held that when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).  However, the foregoing evidence reflects that the Veteran had malignant melanoma, which metastacized to the lung 22 years ago now, and no active melanoma or lung cancer has been shown since 1991.

Consequently, the Veteran has not shown a current disability for which service connection can be granted, with regard to his claims for malignant melanoma and lung cancer.  In regard to lung cancer, VA has acknowledged that the Veteran was exposed to herbicides during military service and that an etiological relationship exists between herbicide exposure and cancer of the lung.  However, without a current disability, service connection for lung cancer cannot be granted, and the question of whether the Veteran was exposed to herbicides in service is moot in this matter.

Accordingly, the claims for service connection for malignant melanoma and lung cancer must be denied.

Colon Disability, Adrenal Disease

The Veteran also asserts that his colon disability and adrenal disease are related to his military service, in particular, through exposure to herbicides in service.  As discussed above, the Veteran is presumed to have been exposed to herbicide agents.  38 U.S.C.A. § 1116(f).

Here, the issue presented is whether the Veteran's current colon disability or adrenal disease is related to his military service on a direct or presumptive basis.  There are current colon and adrenal disabilities, diagnosed as hyperplastic colon polyps and as primary aldosteronism (Conn's disease), respectively.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).

However, as colon polyps or aldosteronism are not among those diseases presumptively linked to herbicide exposure, the Veteran's current colon or adrenal disability would not warrant service connection on a presumptive basis based on Agent Orange exposure.  To that effect, the Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 72 Fed. Reg. 32,395 -32,407 (Jun. 12, 2007); see also Notice, 74 Fed. Reg. 21,258 -21260 (May 7, 2009); see also Notice, 75 Fed.Reg. 32540 (June 8, 2010); Notice, 75 Fed.Reg. 81332 -81335 (December 27, 2010).  As such, the Board finds that the Veteran is not entitled to service connection on the basis of presumption. 

Notwithstanding the foregoing, the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994), citing 38 U.S.C.A. §§ 1113(b), 1116, and 38 C.F.R. § 3.303.  The United States Court of Appeals for Veterans Claims has specifically held that the provisions of Combee are applicable in cases involving Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).

However, service connection is not warranted on a direct basis because the evidence fails to establish a nexus between the Veteran's current colon polyps or adrenal disease and his service.  

The Veteran's service treatment records are completely negative for any complaints or diagnosis of a colon or adrenal condition.  The Veteran's December 1970 service separation examination report noted that clinical examination of the Veteran's endocrine system was normal and no abnormalities were noted as to the colon.

After separation from service, the first post-service evidence of record demonstrating a diagnosis of aldosteronoma is dated in August 2000, which is approximately 30 years after service separation.  As to his colon disability, VA treatment reports dated in October 2002 reflect that the Veteran had a villous adenoma of high grade dysplasia in the transverse colon and the tumor was resected in November 2002 and no cancer was found.  In November 2004, on colonoscopy, a small subsegmental polyp was removed at the splenic flexure with biopsy forceps but otherwise the examination was normal.  Most recently, a December 2011 private surgical pathology report shows that on biopsy of the colon, hyperplastic polyps were found.  

Initially, the Board points out that the passage of many years between discharge from active service and the lack of documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  Significantly, the Board observes that extensive medical records dated prior to first documentation of the Veteran's colon and adrenal disability in the early 2000s are of record; however, these treatment reports made no reference to any colon or adrenal disorder.  Nor does the Veteran contend that he has experienced any symptoms related to these conditions in service or prior to the initial diagnoses.

Additionally, there is no competent opinion of record as to whether the Veteran's current colon or adrenal disability is related to his active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  The Veteran argues that his colon and adrenal disability were related to his exposure to herbicide in service.  In this regard, it is well established that a layperson without medical training, such as the Veteran, is not qualified to render medical opinions regarding the etiology of disorders and disabilities.  The Board acknowledges that in certain unique instances, lay testimony may be competent to establish medical etiology or nexus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, the cause of gastrointestinal or endocrinological disorders, such as colon polyps or hyperaldosteronism, is not a simple question that can be determined based on mere personal observation by a lay person as it is a pathological process within the body.  See Jandreau, 492 F.3d at 1376-77; see also Davidson, 581 F.3d at 1316.  The Board therefore finds that the question of whether the Veteran's herbicide exposure in service caused his current colon or adrenal disability does not lie within the range of common experience or common knowledge, but requires special experience or special knowledge.  It is not shown that the Veteran is otherwise qualified through specialized education, training or experience to offer a medical opinion as to the etiology of his colon or adrenal disability.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, the Veteran's bare lay statements alone are not sufficient to trigger the need for a VA examination as discussed at the beginning of this decisions.  See Colantonio and Waters, supra.

Accordingly, the Board concludes that the weight of the evidence is against the Veteran's claims of service connection for colon and adrenal disability.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Tinnitus

The Veteran contends that his tinnitus is related to acoustic trauma in service from aircraft noise.  Specifically, he reported that he served on the flight line on a daily basis to ensure the fire safety of the aircrafts.  Service personnel records confirm that he served as a Fire Protection Specialist in the Eglin, Florida Air Force Base.

In considering the evidence of record, the Board concludes that the Veteran is entitled to service connection for tinnitus.  Service treatment records are silent as to any complaints or findings of tinnitus.  However, service connection is currently in effect for the Veteran's bilateral hearing loss.  Therefore, his military acoustic trauma is conceded in this case.

Additionally, the medical evidence shows a current diagnosis of tinnitus.  Concerning this, tinnitus is also "subjective," as its existence is generally determined by whether or not the veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, if a veteran reports ringing in his or her ears, then a diagnosis of tinnitus is generally provided without further examination.  In addition to the diagnosis of tinnitus being reliant upon lay statements, the etiology of the disorder is similarly reliant upon them.  The date that a veteran reports that the tinnitus symptoms began is generally accepted as the date that the disorder began, without further examination, unless there is something in the record that would call the Veteran's statement into question for the audiologist.

Regarding the etiology of the Veteran's tinnitus, the record contains two conflicting medical opinions.  A VA audiologist provided a negative nexus opinion in March 2007.  After reviewing the claims file, the examiner noted that the Veteran denied tinnitus in June 2002.  Based on this, the examiner concluded that the Veteran reported tinnitus of rare occurrence present only the past 3 years, 35 years post service.

In contrast, a June 2013 private audiologist, Dr. Kevin Donnelly, opined that "noise levels associated with hearing loss are also likely to be associated with tinnitus, therefore, after consulting the Institute of Medicine Report assessing [the Veteran's] military and V.A. documentation and review my examination results, it is my opinion that it is more likely than not that [the Veteran]'s bilateral hearing loss and tinnitus was caused by the results of or aggravated by his military noise acoustic trauma."

Both Dr. Donnelly and the March 20007 VA examiner are medical professionals specializing in the audiology and equally competent to render an opinion regarding the Veteran's tinnitus.  Further, both medical opinions were based on the Veteran's medical history and supported by a rationale.  Although Dr. Donnelly indicated that he did not have the opportunity to review the Veteran's service treatment records, his opinion is consistent with them, as well as the Veteran's medical history as reflected in the claims file.  Further, while the March 2007 VA examiner concluded that the Veteran's tinnitus was present for only 3 years at that time, the Veteran also reported that his tinnitus, although recurrent, was not constant.  At the December 2013 Board hearing, he testified that this condition has been intermittent in nature, and it was approximately 9 years ago when he definitely noticed the ringing in his ears.

The Board finds that neither of the medical nexus opinions is more probative than the other opinion.  Rather, each medical opinion is supported by some reasoned analysis of medical facts.  See Neives-Rodriguuez v. Peake, 22 Vet. App. 295, 304 (2008) (the most of the probative value of a medical opinion comes from the rationale that the examiner provided in support of his/her medical opinion).  Here, the medical nexus opinions in this case are at least in relative equipoise.  See Owens v. Brown, 7 Vet. App. 467 (1993) (VA is free to favor one medical opinion over another provided if there is an adequate basis for doing so).

Accordingly, giving the Veteran the benefit of the doubt, the Board finds that the evidence establishes that it is as likely as not that the Veteran's tinnitus is related to his period of service, to include his military noise exposure.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Accordingly, service connection is warranted for the Veteran's tinnitus.


ORDER

The issue of entitlement to service connection for multiple myeloma is dismissed.

Entitlement to service connection for diabetes mellitus, type II, is granted.

Entitlement to service connection for malignant melanoma is denied.

Entitlement to service connection for lung cancer is denied.

Entitlement to service connection for a colon disability is denied.

Entitlement to service connection for adrenal disease is denied.

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran contends that his vertigo is related to his service-connected hearing loss.  During the December 2013 Board hearing, he testified that he first experienced vertigo approximately 9 years previously and that he was told by a doctor that it was related to his hearing loss.

To that effect, VA regulations provide under section 38 C.F.R. § 3.310(a) that service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Veteran has never been afforded a VA examination in conjunction with his claim for vertigo, and the Board finds that a VA examination is necessary to adequately decide the merits of the claim, based on the Veteran's testimony.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board also points out that the VA examination must specifically address the claimed secondary relationship between the Veteran's currently diagnosed vertigo and his service-connected bilateral hearing loss.

As an appealed claim for service connection has not yet been adjudicated, the Board cannot adjudicate the claim for a TDIU and it must be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless all issues have been considered).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records from the VA Healthcare System (HCS) in Bay Pines, Gainesville, Tampa, Miami, and West Palm Beach, Florida and any associated outpatient clinics dated from October 2012 to the present.

2.  Thereafter, schedule the Veteran for a VA examination in order to determine whether his vertigo is related to his military service, or his service-connected bilateral hearing loss.  The entire claims file must be made available to and reviewed by the VA examiner.  Pertinent documents should be reviewed, including service treatment records and the Veteran's statements.  Any and all indicated evaluations, studies, and tests should be accomplished.

The examiner should provide an opinion regarding as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed vertigo is related to service.

The examiner should also offer an opinion as to whether the Veteran's vertigo is at least as likely as not (i.e. 50 percent probability or more) either proximately caused by or aggravated by one or more of his service-connected disabilities, specifically including bilateral hearing loss.

Aggravation is defined as permanent worsening beyond the natural progression of the disease.

A complete rationale must be provided for any opinions expressed.

3.  After completing the above, readjudicate the issues on appeal including entitlement to TDIU.  If any benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative has had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


